DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Claim Status
3.	Claims 1-21 are currently pending.
	Claims 1, 3, 6-9, 11, 14-17, and 19-21 have been amended.
 
Reply to Arguments
4.	Applicant’s arguments with respect to claims 1-21, have been considered but are moot in view of the new grounds of rejection.
	Applicant’s representative is encouraged to contact the Office with matter deemed to advance the prosecution. 
Examiner reviewed the Application without identifying matter for a proposed amendment.


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-21, are rejected under 35 U.S.C. 103 as being obvious over Moonmo Koo et al., (hereinafter Koo) (US 2021/0211729) in lieu of Prov. # 62/735,152, Sep.23.2018, and Jungah Choi et al., (hereinafter Choi) (US 2021/0337206) in lieu of Prov. 62/734,233 and 62/734,266, to Frank Bossen et al., (hereinafter Bossen) (US 2021/0329284) in lieu of Prov. # 62/729,942 and 62/732,454 in view of Xiang Li et al., (hereinafter Li) (US 2020/0213606) and further in view of Meng Xu et al., (hereinafter Xu) (US 2020/0213596) .
Re Claim 1. (Currently amended) Koo discloses, a method for encoding prediction residues in a video coding system (Abstract), the method comprising: 
receiving input data corresponding to transform coefficients associated with a current transformed block (TB) to be coded at an encoder side (receiving input data for processing at an encoder 10 in Fig.1, the transform coefficients associated with the transform blocks (TB), Par.[0051]); 
determining initially a maximum allowed number (determining a maximum allowed region for context coding of the significant coefficients, Par.[0368] i.e., a predetermined number of context coded syntax, [0418]- [0419]) of one or more coefficient level related syntax elements for the current TB based on a size of a region after zero-out (determining a maximum value of a binarized syntax element being based on regions derived as zero, Par.[0014], [0418]-[0419], as applied to the regions of the transform blocks, per Par.[0359]-[0360] or as performing zero-out conditionally to the remaining region Par.[0385]-[0390] as well for residual signals at intra/inter prediction process, Par.[0397], when the MTS flag ==1, Par.[0398] or, depending on the transform coefficients block size, Par.[0399] and further [0407] with exception/constraints, [0412] and Table 22 and after the zero-out region, Par.[0413]-[0419], [0431]-[0432]); 
tracking each time a transform coefficient is encoded using context-based coding (identifying each context coded transform coefficient, thus considered as “tracking” according to the code listing at Table 19 Par.[0094] - identical to Application code at Table 1-); 
providing the coded current TB (encoding the current TB at encoder 190, Fig.2).

However, while Koo teaches about bypassing regions having value of zero (applying the bypass coding to the transform coefficients of zero value within a region, thus the remaining number of the context bins is smaller than a threshold, or Par.[0258],[0370] the transform coefficients identified to have a value “0”, per code in Table 19 per Pg.23, - code identically listed in the application -, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and Par.[0354] by comparing to a flag to be further coded in bypass mode without residual coding, Par.[0414]) depending on the binarized  last x,y coefficients maximum position [0418]-[0419] which indirectly reduces the coded complexity, since the last significant coefficient coordinates may be associated with the maximum value of the number of coefficient bins, according to the code lines in Table 19 Pg.23,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
),
The art to Choi’716 teaches about determining the maximum number of context-coded bins (establishing a maximum number of context coded bins of the syntax elements, e.g., at third pass determining the remaining value of the absolute transform coefficient level, abs_remainder, Par.[0119], or Par.[0146],[0147] and the maximum number of context coded bins is updated based on the remaining budget of context coded bins, Par.[0173], Fig.14, based on the maximum allowed number being reached (deriving the maximum context-coded bins, S1720 in Fig.17 Par.[0302]), switching to bypass mode for transform level syntax coding for all remaining coefficients of a currently processed sub-block of the TB, and all remaining sub-blocks of the TB (switching to bypass mode at Fig.4, Par.[0088]-[0090] when the number of context coded bins of transform coefficients reaches a predetermined number is reached, the bypass syntax element is decoded Par.[0008]-[0011], switching to bypass per the code listed in Table 1, Pg.10 for bypass coding restraint,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
   Par.[0094], then all the remaining abs_remainder, are coded in bypass mode, Par.[0293] to further reduce the number of context-coded bins by switching to bypass thus increasing the number of  bins in bypass mode, Par.[0294]-[0295] and limiting the number of bins allocated to a maximum of N, of maximum context-coded bins by switching to bypass-mode, Par.[0296]-[0299]) 
 
A similar disclosure is found in Bossen explicitly teaches the bypass coding restriction by comparing the number of context-coded bins with a maximum value 10threshold, wherein a bypass mode is applied instead of a regular context-based coding mode when the remaining number of context-coded bins is smaller than a first 10threshold by, tracking each time a transform coefficient encoding transform coefficients of the current TB is encoded using context-based coding (depicted by the code lines defining a third coding pass performing “bypass” coding of the remainder coefficients in Table 4, Pg.10 – identically to Application Table 1 -,according to specific restraints of size in the number of coefficients binarized,


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
);
based on the maximum allowed number being reached, switching to bypass mode for transform level syntax coding for all remaining coefficients of a currently processed sub-block of the TB, and all remaining sub-blocks of the TB (from code line 6, of the transform block significant coefficients determining by the flag sig_coeff_flag[xC][yC], the non-zero coefficients of a maximum number being smaller than 8 per line, numSigCoeff<8 and the position n, of the last greater than one, determining the absolute value of the remaining coefficients, at coeff_abs_level_remaining[n], as depicted by the cited code lines from Table 2, Pg.8 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, wherein the significant coefficients are part of a zero-out region of the TB, Par.[0075], [0118]);
	wherein a bypass mode is applied instead of a regular context-based coding mode when the remaining number of context-coded bins is smaller than a first threshold (applying the bypass mode to the remaining number of context coded bins, Par.[0105], where at third pass the abs_remainder is coded in bypass mode, Par.[0109] per code lines

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
at Pg.10 Table 4-cont., and applying bypass coding when the syntax elements are at equal probability states. Par.[0074] or applying bypass based on the value of the level of the remaining coefficients, coeff_abs_level_remaining  and deriving the context for the signaled according to the  maximum number of contexts allowed, coded_sub_block_flag the sig_coeff_flag, as compared to thresholds representing the constraints to the number of remaining level of coefficients, coeff_abs_level_greater1_flag and coeff_abs_level_greater2_flag, Par.[0105] e.g., pass 3, at Par.[0109]); and
providing the coded current TB (entropy coding the current TB of video data and the context syntax Fig.3, Par.[0119], [0150],[0151]).
Also the art to Li teaches in detail the application of a constraint set on the maximum number of context-coded bins, 
tracking each time a transform coefficient is encoded using context-based coding (tracking the syntax elements using context-coded bins, Par.[0126]); 
based on the maximum allowed number being reached, switching to bypass mode for transform level syntax coding for all remaining coefficients of a currently processed sub-block of the TB, and all remaining sub-blocks of the TB (setting a maximum number of context coded binarized syntax elements, Par.[0126]-[0128], e.g., the significance , parity, greater than 1 and greater than 2 flags, directly coded in CABAC, while the subsequent pass syntax, e.g., abs_remainder, be coded on CABAC-bypass mode, Par. [0121] Fig.8A and rem_abs_gt1_flag, rem_abs_gt2_flag , are coded in bypass mode Par.[0117]-[0119]); and
providing the coded current TB (encoding thus providing the current TB, Par.[0073], [0091]).
The ordinary skilled in the art would have find obvious to associate the common application of context coding process, similarly described by the program code associated with the bypass coding reading the same at the lines where the number of sub-block coefficients are below a predetermined value established by a threshold, being set for bypass coding. The combination is deemed predictable at least in view of the identical coding process adopted by the above referenced arts to Koo, Choi and Bossen. 
Furthermore introduced to emphasize the CABAC coding mode claimed, the art to Li explicitly teaches the same coding principles of a CABAC process by which a maximum number of context coded bins is defined for transform coefficients having significant values higher than zero in subblock regions, i.e., values other than the zero-out region, to be implemented for the remaining context-coded bins hence complementing the inferred CABAC coding process claimed by the arts to Koo, Choi and Bossen, hence deeming the claimed matter predictable.
However, in order to emphasize the obviousness above determined, the art to Xu discloses, a context modeling CABAC coding process (Fig.10-12 Par.[0122], [0134],[0135]-[0139]), of binarizing the syntax elements of residue regions which are restrained to numbers below a maximum set value, (see Abstract, Par.[0015], block S1320 in Fig.13, Par.[0167]) to which applying the bypass mode for larger number of context-coded bins, (there the maximum number of context based bins is limited  Par.[0141]-[0144] and switching to bypass model determined for the remaining bins at Par.[0142], [0168]), thus the ordinary skilled would have found obvious to combine Xu with the arts to Koo, Choi, Bossen, and Li, seeking the same increase in transform efficiency results by applying CABAC context modeling coding techniques.

Re Claim 2. (Previously presented) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 1, 
Koo teaches about, wherein a target transform coefficient of the current TB outside the region after zero-out is not coded (the transform coefficients outside a region of a binarized syntax element is based on regions derived as zero, Par.[0014], [0418]-[0419], and applied to the regions of the transform blocks, per Par.[0359]-[0360] by performing zero-out conditionally to the remaining region Par.[0385]-[0390] on which residual coding is not performed Par.[0414]).  

Re Claim 3. (Currently amended) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 1, 
Koo teaches about, wherein a width or height of the region after zero-out is clipped to a pre-defined value before said determining initially the maximum allowed number (out of a predetermined length width and height, coefficients can be zero-out, i.e., clipped, Par.[0399]).  

Re Claim 4. (Original) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 3, 
Koo teaches about, wherein the pre-defined value corresponds to 32 (a predefined block size value is set at 32, Par.[0136], [0406]).  

Re Claim 5. (Original) Koo, Choi Bossen, Li and Xu disclose, the method of Claim 3, 
Koo teaches about, wherein the pre-defined value corresponds to 16 if MTS (multiple transform set) is allowed for the current TB (limiting the size of transformed coefficient region to 16 when the MTS flag is 1, hence enabled, Par.[0406]-[0408]).  

Re Claim 6. (Currently amended) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 3, 
Koo teaches about, wherein the pre-defined value corresponds to 16 if MTS (multiple transform set) and a sub-block transform is allowed for a current block containing the current TB (for regions 16x16 the transform coefficients may be kept only for sub-blocks of 8x8 size, Par.[0406]).  

Re Claim 7. (Currently amended) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 1, 
Koo teaches about, wherein dependency of determining initially the maximum allowed number (Par.[0418]).  

Re Claim 8. (Currently amended) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 7, 
Bossen teaches about, wherein the dependency of said determining initially the maximum allowed number (a multiplication factor are applied by a scaling factor to recover -by inverse quantization- the transform coefficients, Par.[0035],[0061], where the specific multiplier value of 1.75 is considered a user’s choice thus obvious in view of the prior art since the specification does not define a novel transformation other than a topical multiplier applied among other values to the coefficient reconstruction).  

Re Claim 9. (Currently Amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 10. (Original) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding method of claim 2, (Koo: where the AMT or EMT used in residual coding is not parsed Par.[0135] in case where it is established that the zero-out coefficients are not coded hence consequentially are not being parsed at the decoder site) thus it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 11. (Currently amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 3, hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 12. (Previously Presented) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 4, hence it is rejected on the same evidentiary probe mutatis mutandis. 

Re Claim 13. (Previously Presented) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 5, hence it is rejected on the same evidentiary probe mutatis mutandis.
Re Claim 14. (Currently amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 6, hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 15. (Currently amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 7, hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 16. (Currently amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 8, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 17. (Currently amended) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 15, 
Koo teaches the zero-out of coefficients according to size constraints, wherein the dependency of said determining the maximum allowed number 
Bossen teaches about, then right-shifted by 2(where in binary arithmetic shifting right by two (2) represents a division by 2 operation  Par.[0004]-[0006]).
It would have been obvious to the ordinary skilled to interpret the combined arts of Koo and Bosen to apply the factoring by two to the maximum value of the remaining number of context coded bins of the current transform block, TB, of the area comprising the zero-out coefficients is sought during reconstruction of the block.  

Re Claim 18. (Original) Koo, Choi, Bossen, Li and Xu disclose, the method of Claim 17, 
Bossen teaches about, wherein the factor can be different for luma TB and chroma TB (the factor may be different for luma and chroma transform block TB, according to the scaling factors, Par.[0034], for e.g., color components [0061]).  

Re Claim 19. (Currently Amended) This claim represents the decoding apparatus implementing the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 9, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 20. (Currently amended) This claim represents the method for decoding prediction residues in a video coding system being performed by the decoding method of claim 9 disclosed by Koo, Choi, Bossen, Li and Xu, where the additional limitations below are taught at least by Koo as teaching,
determining a last significant CG (Coefficient Group) index for transform coefficients associated with the current TB to be decoded at a decoder side (decoding at the prediction loop, Par.[0414]-[0417] and TB index identified at [0423]-[0427]); 
determining initially a maximum value of a remaining number of context-coded bins of one or more coefficient level related syntax elements for the current TB based on the last significant CG index (Koo: one or more coefficient level syntax elements Par.[0418]); hence the claim is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 21. (Currently amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the decoding method of claim 15, hence the claim is rejected on the same evidentiary probe mutatis mutandis.

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/